Citation Nr: 1101034	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  06-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for cervical fusion 
residuals C5-6 and C6-7 with degenerative disc disease, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased rating for degenerative disc 
disease L5-S1, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 2004.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in May 2006.  The Veteran also testified 
before the undersigned Acting Veterans Law Judge in a hearing at 
the RO in August 2007.  Transcripts of both hearings have been 
associated with the record.  

In May 2008, the Board remanded the issue on appeal to the RO for 
additional evidentiary development.  Then, in August 2009, the 
Board issued a decision that denied the Veteran's claims.  The 
Veteran appealed the Board's August 2009 decision to the United 
States Court of Appeals for Veterans Claims (Court), which issued 
an order in March 2010 approving a joint motion of the parties to 
vacate the August 2009 Board decision and remand the case back to 
the Board for further development and adjudication.  The appeal 
is presently before the Board for action consistent with the 
instructions contained in the joint motion. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Court's March 2010 order remanded the Board's August 2009 
decision for action in compliance with the instructions in the 
parties' joint motion for remand.  

In the August 2009 decision, the Board denied (1) an increased 
rating higher than 20 percent for the service-connected cervical 
fusion residuals C5-6 and C6-7 with degenerative disc disease, 
and (2) a rating higher than 20 percent for the service-connected 
degenerative disc disease L5-S1.  The Board also determined that 
referral for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1) was not warranted for these two issues. 

The parties, in their joint motion, agreed that further remand 
was necessary because the Board's August 2009 decision did not 
consider whether a TDIU was warranted on an extraschedular basis 
under 38 C.F.R. § 4.16(b).  The parties agreed that the issue of 
entitlement to TDIU was reasonably raised by the record.  See 
Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001); 
Comer v. Peake, 552 F. 3d 1362, 1366 (Fed. Cir. 2009).  

The Veteran maintains that he is unemployable due to his service-
connected disabilities.  He is presently service-connected for 
cervical fusion residuals C5-6 and C6-7 with degenerative disc 
disease, rated as 20 percent disabling; degenerative disc disease 
L5-S1, currently rated as 20 percent disabling; chronic bursitis 
of the left shoulder, currently rated as 10 percent disabling; 
carpal and cubital tunnel syndrome with arm numbness of the right 
hand, currently rated as 10 percent disabling; carpal and cubital 
tunnel syndrome with arm numbness of the left hand, currently 
rated as 10 percent disabling; left lower extremity 
radiculopathy, currently rated as 10 percent disabling; and 
lattice degeneration with asymptomatic retinal holes of the right 
retina, currently rated as noncompensable (0 percent). 

The Veteran's combined disability rating has been calculated to 
be 60 percent.  Thus, an initial analysis would appear to 
indicate he does not meet the schedular requirements for a TDIU 
under 38 C.F.R. § 4.16(a).  However, the Board notes that the 
nature of the Veteran's disabilities raises the possibility that, 
under the provisions of 38 C.F.R. § 4.16(a) that consider whether 
or not the disabilities are of both the upper or lower 
extremities and require the application of the bilateral factor, 
arise from common etiology or single accident, or affect a single 
body system, the Veteran may be considered to have met the 
schedular requirements.  This should be considered by the RO in 
the first instance.  

In the event that it is determined the Veteran does not meet the 
schedular requirements, the Board notes that when a veteran's 
combined disability rating does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), a TDIU may be granted on an 
extraschedular basis in exceptional cases if that veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 
4.16(b).  The Board cannot award a TDIU on an extraschedular 
basis under 38 C.F.R. § 4.16(b) in the first instance.  See 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the 
issue must first be submitted to the Director of the Compensation 
and Pension Service for extraschedular consideration.  Id.  The 
present matter must be remanded accordingly.

For these reasons, the case is REMANDED for the following action:

1.  After obtaining any necessary waivers, 
obtain all medical records pertaining to 
treatment of the Veteran's service connected 
disabilities dating from May 2008 to the 
present that have not previously been 
obtained from both VA and private sources.  
Place these records in the claims folder.  

2.  Schedule the Veteran for an examination 
of his service connected disabilities to 
determine their affect on his employability.  
All indicated tests and studies should be 
conducted.  The claims folder must be made 
available to the examiner for use in the 
study of this case, and the examination 
report must indicate that it has been 
reviewed.  After the completion of the 
examination and review of the record, the 
examiner should attempt to express the 
following opinion: 
Is it as likely as not that the Veteran's 
service connected disabilities prevent the 
Veteran from securing and following a 
substantially gainful occupation? 
The reasons and bases for this opinion must 
be provided in full.  

3.  After the completion of the development 
requested above, adjudicate the issue of 
entitlement to TDIU on a schedular basis 
under the provisions of 38 C.F.R. § 4.16(a) 
and other pertinent regulations.  A specific 
finding must be made as to whether or not the 
Veteran meets the schedular criteria.  The 
provisions of 38 C.F.R. § 4.16(a) that 
consider whether or not the disabilities are 
of both the upper or lower extremities and 
require the application of the bilateral 
factor, arise from common etiology or single 
accident, or affect a single body system must 
be considered prior to any determination that 
the schedular criteria have not been met.  

4.  If entitlement to a TDIU is denied on a 
schedular basis, prepare a full statement 
identifying the Veteran's service-connected 
disabilities, employment history, educational 
and vocational attainment and all other 
pertinent factors.  Then submit the statement 
to the Director, Compensation and Pension 
Service, for consideration of whether a TDIU 
on an extraschedular basis, under 38 C.F.R. 
§ 4.16(b), is assignable by reason of 
unemployability based on service-connected 
disabilities.  

5.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, 
readjudicate the remanded claim in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate Supplemental 
Statement of the Case that includes clear 
reasons and bases for all determinations and 
affords the appropriate time period to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



